DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 6,953,129) in view of Duvall (US 5,476,189) and Smith (WO 93/24549) further in view of Sachnik (US 3,361,407).
Regarding claims 1 , 5 and 9, DeLay (figs. 1-2) discloses an impact-resistant pressure vessel, comprising: 
a liner 12; 
a fiber-reinforced composite overwrap 14, 18 provided around an exterior surface of the liner 12.
DeLay fails to disclose an elastomeric polymer (i.e., polyurea elastomers)coating provided around an exterior surface of the fiber-reinforced composite overwrap 14, 18 and a plurality of ceramic particles embedded within the elastomeric polymer coating; 
wherein the elastomeric polymer coating has a hardness range from Shore A=50 to Shore D=50, and wherein a polymer comprising the elastomeric polymer coating has sufficient elasticity to allow the elastomeric polymer coating to substantially return to an original shape following an impact; and
wherein the ceramics are selected from the group consisting of boron carbide, aluminum oxide, silicon carbide, titanium diboride, silicon nitride, aluminum nitride, tungsten carbide, and combinations thereof.
However, Duvall teaches at the time the invention was filed, it was well known to apply rubber or other elastomer coatings to vessels (col. 1, lines 54-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the outer surface of the vessel of DeLay, an elastomeric coating, for the predictable result of preventing damage to the vessel as taught by Duvall in col. 1, lines 61-63.
Regarding the coating being an elastomeric polymer coating having the claimed hardness and sufficient elasticity, Smith teaches TPU and polyurea elastomers having the claimed hardness and elasticity (abstract  and page one lines 1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the elastomeric material of the modified DeLay, a PTU and polyurea elastomers, for the predictable result of making a vessel with high hardness, as taught by Smith to prevent damage to the vessel. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, Sachnick teaches an elastomer polymer having embedded therein wear-resistant particles such as tungsten carbide (col. 3, lines 27-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have embedded particles such as tungsten carbide in the elastomer of the modified DeLay, for the predictable result of providing wear resistance as taught by Sachnick in col. 3, lines 27-33.
Regarding claim 2, DeLay further discloses the liner 12 is a material selected from the group consisting of aluminum and plastic (col. 3, lines 57-60).  
Regarding claim 3, the modified DeLay fails to disclose:
the fiber-reinforced composite overwrap comprises a fiber selected from the group consisting of glass fiber, carbon fiber, aramid fiber, boron fiber, high-modulus polyethylene, poly-p-phenylene-2,6-benzobisoxazole, and combinations thereof;
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the fiber-reinforced composite overwrap of the claimed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, DeLay further discloses the fiber-reinforced composite overwrap comprising a matrix material selected from the group consisting of a thermoset resin or a thermoplastic resin (col. 3, lines 1-10).
Regarding claim 6, DeLay further discloses strengthening fibers embedded in a solid matrix of impregnating material was well known at the time the invention was filed (col. 2, lines 33-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the fiber-reinforced composite overwrap, particles embedded in the matrix, for the predictable result of strengthening the body as taught by DeLay in col. 2, lines 33-36.
 Regarding claims 10-11, the modified DeLay fails to disclose the particles being solid or hollow spheres.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the particles of the modified DeLay, solid or hollow spheres, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
 Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that Sachnick is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sachnick is reasonably pertinent to the particular problem (wear) with which the applicant was concerned. 
In response to applicant's argument that there is no evidence that Sachnick’s solution for gradual wear would have any relevance to the problem of damage resulting from ballistic and blast wave impact, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAINE G NEWAY/Examiner, Art Unit 3735 


/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735